Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 5-7 and 12 are pending. Claims 2, 4, 8-11 and 13-15 have been cancelled.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Logan Buck on 04 March 2021.

Claim Amendments
The claims are amended as follows:

5. (Currently amended) [Transformed s] Seed of the plant of claim 3, wherein said seed comprises said PSAN protein-encoding sequence.



Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicant persuasively argues that the claims should not be rejected for failing to comply with the written description requirement: conserved domains have been identified, and the claims specifically require PSAN activity which the specification describes can be determined (Applicant response dated 06 January 2021, p. 4, penultimate ¶; p. 6, ¶1). Moreover, the art describes PSAN structures (e.g., see Amunts et al, p. 61, col. 2, penultimate and last ¶).
The closest prior art is that which is cited in Office action dated 20 February 2020 but that fails to reasonably teach, suggest or provide motivation for using SEQ ID NO: 3316 in a method for increasing crop yield. Moreover, there is no reasonable teaching, suggestion or motivation to use the promoter comprising the nucleic acid sequence set forth in SEQ ID NO: 5 as required by the claims.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5-7 and 12 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662